Exhibit 10.157

AMENDMENT

TO AMENDED AND RESTATED 2003 LONG-TERM INCENTIVE PLAN

Amendment to The Bank of New York Company, Inc. 2003 Long-Term Incentive Plan
(the “Plan).

WHEREAS, The Bank of New York Company, Inc. (the “Company”) has adopted the
Plan;

WHEREAS, The Bank of New York Mellon Corporation (the “Company”) is the
successor in interest by merger to The Bank of New York Company, Inc.;

WHEREAS, Section 16 of the Plan authorizes the Board of Directors of the Company
to amend the terms of the Plan, except in certain respects not material hereto;

WHEREAS, The Human Resources and Compensation Committee of the Board of
Directors of the Company (the “HRCC”) and has been delegated full authority by
the Board of Directors to so amend or revise the terms of the plan on behalf of
the Board;

WHEREAS, in order to avoid certain adverse federal income tax consequences to
holders of certain options under the Plan as a result of Section 409A of the
Internal Revenue Code relating to deferred compensation, the Committee (as
defined in the Plan) desires to implement certain amendments to the Plan;

WHEREAS, the Committee has heretofore delegated authority to amend the Plan for
these purposes to the Company’s Chief Executive Officer and has authorized the
Chief Executive Officer to further delegate such authority to the Company’s
Chief Human Resources Officer; and

WHEREAS, the Company’s Chief Executive Officer has delegated authority to amend
the Plan for these purposes to the Company’s Chief Human Resources Officer.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows,
effective as of January 1, 2009:

1. The first paragraph of Section 8 is amended to add the following sentence to
the end thereof:

“Settlement of performance shares granted in the form of share units shall be
paid as soon as practicable, but in no event more than 30 days, after the date
the



--------------------------------------------------------------------------------

Committee determines whether, and to what extent, any applicable performance
conditions have been satisfied.”

2. Section 9 is amended to add the following sentence to the end thereof:

“Settlement of restricted stock granted in the form of share units shall be paid
as soon as practicable, but in no event more than 30 days, after the date the
restrictions on such award lapse.”

3. Section 11 is amended to add the following sentence to the end thereof:

“Notwithstanding anything under this Plan or an Award Agreement to the contrary,
to the extent an Award granted hereunder constitutes “deferred compensation”
(within the meaning of Section 409A of the Internal Revenue Code (“Section
409A”)), such Award shall not be paid or settled upon a Change in Control,
unless such Change in Control also qualifies as a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Internal Revenue Code
Section 409A(2)(A)(v).”

4. Section 15 is amended to add the following proviso to the end thereof:

“; provided, however, that no such substitution or adjustment shall be required
if the Committee determines that such action would cause an Award to fail to
satisfy the conditions of an applicable exception from the requirements of
Section 409A or otherwise would subject a Participant to an additional tax
imposed under Section 409A in respect of an outstanding Award.”

5. A new Section 18 is added to read as follows:

18. Compliance of Plan with Section 409A. Notwithstanding anything to the
contrary in this Plan or an Award Agreement, if a Participant is a “specified
employee” as determined pursuant to Section 409A as of the date of such
Participant’s “separation from service” (within the meaning of Treasury
Regulation 1.409A-1(h)) and if any payment or settlement of an Award granted to
such Participant under this Plan both (x) constitutes a “deferral of
compensation” within the meaning of Section 409A and (y) cannot be paid or
settled in the manner otherwise provided without subjecting the Participant to
“additional tax”, interest or penalties under Section 409A, then any such
payment or settlement that is payable during the first six months following the
Participant’s “separation from service” shall be paid or provided to the
Participant in a cash lump-sum on the first business day of the seventh calendar
month following the month in which the Participant’s “separation from service”
occurs or, if earlier, at the Participant’s death. In addition, any payment or
settlement of an Award due upon a termination of a Participant’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
only be paid or provided

 

2



--------------------------------------------------------------------------------

to the Participant upon a “separation from service”. For the purposes of this
Plan, each payment or settlement under an Award shall be deemed to be a separate
payment.

6. Effectiveness of Amendment. This Amendment shall become effective on the date
hereof.

7. Definitions. Capitalized terms that are not defined in this Amendment shall
have the meanings ascribed thereto in the Plan.

8. Other Provisions Unaffected. Except as modified by this Amendment, the
existing provisions of the Plan and Award Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the 18th day of December, 2008.

 

THE BANK OF NEW YORK MELLON CORPORATION

 

/S/      LISA B. PETERS

By:   Lisa B. Peters Title:   Senior Executive Vice President and   Chief Human
Resources Officer

 

3